Citation Nr: 0715528	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-44 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malnutrition.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for diarrhea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
December 1941 to April 1942.  He also had recognized 
guerrilla service from March 1943 to March 1945, and served 
with the Regular Philippine Army from April 1945 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
malnutrition and confirmed and continued previous denials of 
entitlement to service connection for malaria and diarrhea.  

The Board notes that entitlement to service connection for 
beriberi was also denied in the July 2004 rating decision; 
however, the veteran specifically limited his appeal to 
service connection for malnutrition, malaria, and diarrhea in 
his August 2004 notice of disagreement and December 2004 
substantive appeal to the Board.  As a result, the only 
issues currently on appeal are as listed on the first page, 
above.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran was a 
prisoner of war (POW), although he alleges he was a POW for 
approximately one week.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has malnutrition that is due to any incident or event in 
active military service, nor was malnutrition manifested to a 
compensable degree at any time after his separation from 
service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has malaria that is due to any incident or event in active 
military service, nor was malaria manifested to a compensable 
degree within one year after after his separation from 
service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has diarrhea that is due to any incident or event in active 
military service, nor was diarrhea manifested to a 
compensable degree at any time after his separation from 
service.


CONCLUSIONS OF LAW

1.  Malnutrition was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  Malaria was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  Diarrhea was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The May 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the May 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an October 2004 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Law, Facts, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

With regard to POWs, 38 C.F.R. § 3.309(c) provides that, if a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307 are also satisfied:  psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

In addition, if the veteran is a former POW and was interned 
or detained for not less than 30 days, the following diseases 
shall be presumptively service connected, as above:  
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes; cirrhosis of the 
liver.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Due to the similar evidence related to these claims, as well 
as the similar disposition of the issues, the Board will 
address them in a common discussion.  

The veteran asserts that service connection for malnutrition, 
malaria, and diarrhea is warranted because he was treated for 
these conditions during military service.  However, after 
carefully reviewing the evidence of record, the Board finds 
the preponderance of the evidence is against the grant of 
service connection for the claimed disabilities.  

The veteran's service medical records (SMRs), including a 
March 1946 report of physical examination, contain no 
complaints, treatment, or findings related to malnutrition, 
malaria, or diarrhea.  In support of his claim, he has 
submitted an affidavit from I.N.A., M.D., which states that 
the veteran was confined and treated at the President Ramon 
Magsaysay Memorial Hospital (formerly known as Zambales 
Emergency Hospital) for malignant malaria, among other 
things, on several occasions from June 1943 to March 1944.  
Although Dr. A reported that the veteran was treated for 
malaria, medical records documenting such treatment are not 
available, apparently because all clinical records of 
treatment at the hospital from 1942 to 1967 were destroyed.  
See April 1982 letter from L.D.D, the medical records 
librarian.  The Board has no reason to doubt Dr. A's report 
of treatment, but we note that, if the veteran indeed 
received medical treatment for malaria on several occasions 
at a private facility during his period of military service, 
such treatment would likely be documented in his service 
records.  As noted, however, his SMRs are negative for any 
such treatment.  

Regardless, there is no medical evidence showing the veteran 
received treatment for any of his claimed disabilities in the 
many decades which have ensued after he was separated from 
military service.  In addition, review of the evidentiary 
record reveals there is no competent medical evidence showing 
that the veteran currently has a diagnosis of malnutrition, 
malaria, or diarrhea.  In this regard, the Board notes that a 
June 2004 private medical record shows the veteran is 
currently receiving treatment for several disabilities; 
however, none of the disabilities listed includes or involves 
malnutrition, malaria, or diarrhea.  Absent proof of the 
existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Therefore, the veteran's 
claims for service connection for malnutrition, malaria, and 
diarrhea must be denied on a direct basis, as the evidence 
fails to establish he has the claimed conditions.  

The veteran has asserted that he was a prisoner of war during 
his military service.  Specifically, he states that, on April 
9, 1942, his troop was captured and forced to march from 
Mariveles, Bataan, to San Fernando, Pampanga.  The Board 
notes the veteran has provided conflicting statements as to 
the amount of time he was captured.  On his Application for 
Compensation and Pension (VA Form 21-526), he indicated he 
was confined as a POW from April 10, 1942, to April 17, 1942.  
In a February 2004 written statement, he indicated he was 
captured on April 9, 1942, and escaped on April 12, 1942.  
Despite the veteran's conflicting reports, he has 
consistently reported that he was able to escape from the 
"death march" on foot.  

The term "former prisoner of war" for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).  Regulations provide that VA shall accept the 
findings of the appropriate service department that a person 
was a POW during a period of war unless a reasonable basis 
exists for questioning it.  38 C.F.R. § 3.1(y)(1).  However, 
VA is not required to follow the service department's 
findings that the veteran was not a POW.  Manibog v. Brown, 8 
Vet. App. 465 (1996); see also VAOPGCPREC 14-94.  

In this case, the service department has certified that the 
veteran was missing on April 9, 1942, but the certification 
does not indicate any POW status for the veteran.  Although 
the service department has not certified any POW status for 
the veteran, the Board finds it probative that the veteran 
was missing on April 9, 1942.  However, even accepting the 
veteran's report of having been a POW as true for the purpose 
of the present decision, the evidence does not show he was 
confined for at least 30 days, so as to trigger the 
application of the presumptions available to POWs with 
certain disabilities who were POWs for that required 
duration, nor has he shown that he has any of the disorders 
listed for former POWs held for less than 30 days.  See 38 
U.S.C.A. §§ 1112(b); 38 C.F.R. §§ 3.307(a)(5), 3.309(c).  
According to the veteran's statements, he was detained for, 
at most, seven or eight days.  Therefore, entitlement to 
service connection for malnutrition and diarrhea (dysentery) 
on a presumptive basis is not warranted in this case.  

As noted above, the veteran was informed that, in order to 
establish service connection for his claimed disabilities, he 
must submit evidence showing he has a current disability, and 
yet he has not submitted any such evidence.  In addition, 
none of his claimed conditions has been shown within the 
presumptive periods mandated by law.  Therefore, the Board 
finds that entitlement to service connection is not available 
in this case on either a direct or presumptive basis.  There 
is no reasonable doubt to be resolved.  See Gilbert, supra.


ORDER

Entitlement to service connection for malnutrition is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for diarrhea is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


